Citation Nr: 1439756	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  05-38 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating for diabetes mellitus, type II in excess of 20 percent. 

2.  Entitlement to an initial rating for coronary artery disease (CAD), status post myocardial infarction (MI) in excess of 10 percent prior to January 6, 2005, and in excess of 30 percent thereafter. 

3.  Entitlement to service connection for peripheral neuropathy claimed as secondary to diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2003, December 2003, and June 2004 by the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA). 

In this case, the Veteran was granted service connection for diabetes mellitus, type II, in April 2003 and assigned a 20 percent disability rating.  He filed a notice of disagreement with the decision indicating that the amount of compensation was inadequate and raised the issue of entitlement to CAD secondary to diabetes mellitus, type II.  In a December 2003 statement of the case, the 20 percent disability rating for diabetes was continued and service connection was granted for CAD.  Then, one month later, the Veteran filed a statement indicating that he claimed increased ratings for his service-connected diabetes mellitus, type II and CAD.  He cited VA treatment records (constructively in the possession of VA) as support for the higher ratings.  As such, the Board finds that the January 2004 correspondence should be construed as evidence received within one year period since the December 2003 statement of the case.  Thus, the appeals as to the evaluations of diabetes mellitus, type II and CAD are appropriately considered as pending from the claims for service connection.  See 38 C.F.R. § 3.156(b) (if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim). See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet.App. 242, 251-252 (2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Accordingly, the issues have been recharacterized to reflect that the initial ratings are on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
      
Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that the issue of entitlement to a total disability rating for individual unemployability (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Board observes that while TDIU was granted in September 2012, this grant was not made effective from the date of the March 2003 claim that initiated this appeal, but instead from the later date of July 21, 2011.  The Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie, supra; AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, the Board has considered whether the issue of entitlement to TDIU prior to July 21, 2011, has been raised.  In this case, the Board finds that entitlement to TDIU is not on appeal.  The Veteran initially raised the claim for TDIU in January 2004 and the same was denied in June 2004.  The Veteran did not appeal the decision.  Further, the September 2012 rating decision indicated that TDIU was granted for unemployability due solely to a service connected disability that is not presently on appeal.  For these reasons, the Board finds that TDIU is not raised at this time. 

The issue of entitlement to an initial rating for CAD in excess of 10 percent prior to January 6, 2005, and in excess of 30 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, is not manifested by regulation of activities.

2.  Competent evidence establishes that the Veteran does not have peripheral neuropathy.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

2.  Peripheral neuropathy was not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, none is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in April 2004, sent prior to the initial unfavorable decision issued in June 2004, of the criteria for establishing service connection for peripheral neuropathy, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  

Further, with respect to the claim for an initial rating claim for diabetes mellitus, type II, VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection for diabetes mellitus, type II, was granted and an initial rating was assigned in the April 2003 rating decision on appeal.  Therefore, as the Veteran's appeal relates back to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In addition, the Veteran has not alleged prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Notwithstanding the foregoing, the Board observes that the April 2004 letter discussed above also informed the Veteran of the requirements for increased ratings generally and in May 2008 and June 2008, the Veteran was sent a letter regarding the specific requirements for an increased rating under the appropriate diagnostic code governing the rating for diabetes mellitus, type II. 

The Board acknowledges that the Veteran has not received notice explaining how a disability rating is determined or the basis for determining an effective date, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). However, as the Board is not assigning staged ratings of the Veteran's diabetes mellitus type II and is herein denying the claim for service connection of peripheral neuropathy, the Board finds the Veteran is not prejudiced by the lack of any such notice.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, VA outpatient treatment records, and private treatment records with the file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been requested or obtained.  Further, although the Board is remanding for additional treatment records in the section below pertaining to CAD, the Veteran has not indicated that there are any outstanding VA (or private) treatment records regarding diabetes mellitus, type II or his claimed peripheral neuropathy.  

Additionally, the Veteran was afforded a VA examination in May 2004.  The Board finds that the examinations are adequate as the examiner conducted a thorough interview with the Veteran regarding his history and symptoms as well as the appropriate tests.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

      a.  Diabetes Mellitus, Type II

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

In this case, an April 2003 rating decision granted service connection for diabetes mellitus, type II, and assigned an initial 20 percent disability rating, effective March 20, 2002.  

Under Diagnostic Code 7913, which addresses diabetes mellitus, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  Id.  A rating of 40 percent is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities. Id.

A rating of 60 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  Id.  A rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Of note, the definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities," applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  In addition, a 40 percent rating under DC 7913 requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho, 21 Vet. App. at 363-365.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 20 percent for diabetes mellitus.  There is no question that the Veteran meets the criteria of the 20 percent evaluation, as he requires an oral hypoglycemic agent and a restricted diet.  Based on the Board's review of the record, however, the Veteran has not been ordered by a physician to restrict his activities, which involves the avoidance of strenuous occupational and recreational activities.  In this regard, he has not submitted any statements indicating that the same nor do the VA and private treatment records indicate that he has been ordered to restrict his activities.  

The record unequivocally shows that the Veteran's diabetes mellitus, type II, was controlled with daily medication and diet.  See e.g., May 2005 VA treatment record (daily medication) and January 2005 (healthy eating habits).  This is confirmed by the May 2004 VA examination report which expressly noted that the Veteran's diabetes mellitus was treated with metformin.  The examiner also noted the Veterans' report that he rides his bicycle for 30 minutes each day.  Other VA treatment records have indicated that the Veteran exercises regularly.  See January 2005 VA treatment record.  The May 2004 VA examiner did not indicate that the Veteran's activities had been restricted in any way.  Likewise, the VA treatment records do not indicate that his activities have been restricted.  In fact, the Veteran himself has not alleged that a medical professional has restricted his activities.  

As the preponderance of the evidence is against a finding that the Veteran is required to regulate his activities, the Board finds he does not meet the criteria for a 40 percent disability evaluation under Diagnostic Code 7913.  Additionally, there is no competent evidence that the Veteran's service-connected diabetes mellitus meets the criteria for the 60 or 100 percent evaluations, as there is no evidence whatsoever of any hospitalization due to this disability.  Consequently, a rating in excess of 20 percent for diabetes mellitus is not warranted for any portion of the appeal period.

As a final matter, VA must consider all favorable lay evidence of record.  38 USCA § 5107(b).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers.  However, nothing in the lay evidence offered by the Veteran asserts that his diabetes required a restriction of activities at any point during the appeals period, which as shown above, is a requirement for any rating higher than 20 percent.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's diabetes mellitus has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

In this regard, the Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected diabetes are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus, type II, with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Indeed, the Veteran's diabetes requires oral medications and healthy diet only; this symptomatology is expressly contemplated in the 20 percent rating assigned under Diagnostic Code 7913.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

For the foregoing reasons, the Board finds that the claim for an initial rating in excess of 20 percent for diabetes mellitus, type II, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.

	b.  Service Connection - Peripheral Neuropathy

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

Generally, in order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Establishing service connection on a secondary basis requires evidence of (1) current disability; (2) service-connected disability; and (3) a connection between the two.  See 38 C.F.R. § 3.310; see also Wallin v. West, 11 Vet. App. 509, 512 (1998). The Veteran contends that he has peripheral neuropathy, which he attributes to his service-connected diabetes mellitus, type II.  In an undated statement, the Veteran described having pain and numbness in his hands and feet at the time that he was diagnosed with diabetes.  However, the same statement, he reported that his diabetes was under control and that he should not have to wait until his diabetes gets out of control in order to get help. 

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for peripheral neuropathy.  The Veteran does not attribute the disorder to service, but rather to his service-connected diabetes mellitus, type II.  

VA provided the Veteran with an examination in May 2004 to determine if the Veteran, in fact, had peripheral neuropathy.  There, the Veteran reported that he had no numbness or pain in his feet at that time.  The examiner noted "good + bounding pulses dorsalis pedis bilateral" as well as normal sensation to pin prick, and brisk, normal "2+ ankle and. knee jerks vibration sense" and that both feet were intact.  Following the examination, the examiner that there was "no clinical evidence of peripheral neuropathy or peripheral vascular insufficiency."  

VA and private treatment records have been reviewed and likewise, do not demonstrate a clinical diagnosis of peripheral neuropathy.  See e.g., VA outpatient treatment records dated in February 2004, June 2004, and April 2007 which noted diabetic foot examination was normal.  

The Board concludes that service connection for peripheral neuropathy cannot be granted because of the lack of competent evidence of a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record fails to support a diagnosis of the claimed disability, that holding is of no advantage.

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of offering a competent medical opinion regarding whether he has peripheral neuropathy.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether he has, in fact, peripheral neuropathy, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, at all times pertinent to the appeal, he has repeatedly told medical personnel that he did not experience numbness or tingling.  See August 2004 VA treatment record which notes the Veteran's report that he had no numbness or tingling in the bilateral lower extremities.  As discussed above, he reported to the May 2004 VA examiner that he did not have any numbness or tingling.  

For these reasons, the Board concludes the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 20 percent for diabetes mellitus, type II, is denied.

Service connection for peripheral neuropathy is denied. 


REMAND

Regarding the issue of entitlement to increased initial ratings for CAD, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Before the Board may proceed with adjudication of this claim, additional treatment records must be obtained.  Additionally, an addendum opinion and/or new VA examination may also be required depending on the content of the outstanding treatment records.  In this regard, the Veteran and his representative sent multiple letters dated in May 2011 and June 2011 indicating that there were outstanding, relevant treatment records at the Loma Linda VA medical center (VAMC) regarding the Veteran's CAD.  It does not appear that the AOJ requested any additional treatment records from the Loma Linda VAMC despite this notice of outstanding records.  The most recent treatment records on file here, are dated in October 2007 and were collected in January 2008.  Thus, the outstanding treatment records dated from October 2007 to the present, regarding CAD, must be obtained. 

Further, the Veteran underwent a VA examination for his CAD in June 2013.  The examiner indicated that she did not review any medical records or the claims file.  Thus, as the opinion was not based on a complete review of the record, following the receipt of any outstanding, relevant VA treatment records, the Veteran should be afforded a new VA examination to determine the severity of his CAD disability at all times pertinent to the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Lastly, the Veteran should be given another opportunity to submit any additional, relevant evidence to support his claim for increased ratings. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private treatment records (non-duplicative of those already of record) relating to his CAD and authorize releases if necessary. All requests and responses, positive and negative, should be associated with the claims file.

2.  Obtain and associate with the claims file all relevant VA treatment records from the Loma Linda VAMC, dated from October 2007 to the present.  All requests and responses, positive and negative, should be associated with the claims file.

3.  Afford the Veteran a VA examination to determine the current severity of the heart disability.  The entire claims file must be made available to the VA examiner.  Pertinent electronic documents should be reviewed, including VA and private treatments records, and the statements of the Veteran.  

The examiner should conduct a complete history and physical, and describe the symptoms and severity of the CAD disability in detail.  The examiner should specifically describe the Veteran's workload in METs and the resulting symptoms, and list the Veteran's ejection fraction, and provide information that addresses whether chronic congestive heart failure exists.  The examiner should also address whether the Veteran had any episodes of acute congestive heart failure at any time pertinent to the appeal. 

All necessary diagnostic testing should be conducted and commented upon by the examiner.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


